DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/13/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 2, 4, 7-9, 11, 13, 18, and 19
Withdrawn claims: None
Previously cancelled claims: 3, 5, 6, 10, 12, and 14-17
Newly cancelled claims: 8, 9, 13, and 19
Amended claims: 1
New claims: None
Claims currently under consideration: 1, 2, 4, 7, 11, and 18
Currently rejected claims: 1, 2, 4, 7, 11, and 18
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (U.S. 2011/0305797 A1) in view of Serata et al. (U.S. 2005/0031735 A1), as evidenced by Kawai (U.S. 2014/0057019 A1) and Moineau et al. (U.S. 2004/0157308 A1).
Regarding claim 1, Horiuchi discloses a method for producing fermented milk ([0001]) comprising in sequential order (i) mixing raw material milk, lactic acid bacteria, and bifidobacteria ([0023], [0030]), and (ii) fermenting the raw material milk ([0025], [0030]), wherein the lactic acid bacteria is a combination of L. bulgaricus (i.e., L. delbrueckii subsp. bulgaricus) and S. thermophilus ([0023]), wherein lactase is added to the raw material milk before completion of fermentation ([0013], [0030]), and wherein the lactose in the raw material milk is slowly decomposed by the lactase during fermentation ([0002], [0024]).
Horiuchi does not explicitly disclose (i) the fermented milk as containing bifidobacteria in the range of 1x104 to 1x1012 CFU/ml after fermentation, (ii) the ratio between a number of bifidobacteria added to the raw material milk and a number of lactic acid bacteria added to the raw material milk as being in a range of from 0.01-100,000 before fermentation, (iii) the lactose being decomposed into glucose and galactose that are assimilated by the lactic acid bacteria or the bifidobacteria during fermentation, or (iv) after fermentation, an increase ratio of the number of bifidobacteria as being higher than for a comparable process that does not have lactase.
Regarding the bifidobacteria concentration, though, Serata et al. discloses a fermented food comprising bifidobacteria ([0009]) in an amount in the range of 1x104 to 1x1012 CFU/ml (specifically, 1x107 to 1x109 CFU/ml) ([0017]).
It would have been obvious to one having ordinary skill in the art to ferment the food product of Horiuchi to a point at which the bifidobacteria is at a concentration within the range of 1x104 to 1x1012 CFU/ml. Horiuchi discloses that the amount of bifidobacteria “may be adjusted based on, for example, the conventional amount that is used in usual method for manufacturing fermented milk” ([0023]). A skilled practitioner would thus be prompted to consult Serata et al. in determining the conventional amount. Since Serata et al. discloses that bifidobacteria in fermented milk should number in the range of 1x107 to 1x109 CFU/ml ([0017]), a skilled practitioner would find the production of a fermented milk of Horiuchi to comprise an amount of bifidobacteria in an amount of 1x104 to 1x1012 CFU/ml after fermentation to be obvious.
Regarding the ratio between the bacteria added to the raw material milk, Horiuchi discloses that “the amount of starter may be adjusted based on, for example, the conventional amount that is used in usual method for manufacturing fermented milk” ([0023]). Horiuchi discloses that the bifidobacteria is apparently added as an adjunct culture “depend[ing] on the characteristics of the desired fermented milk” ([0023]). Absent detailed instruction regarding a suitable amount of bifidobacteria, a skilled practitioner would at least find the addition of an adjunct culture in an equal amount as the starter culture to be obvious, which would be at a ratio of 1:1. The claimed ratio between the number of bifidobacteria and lactic acid bacteria that are added to the raw milk material being within the range of from 0.01 to 100,000 is thus considered obvious.
Regarding the effect of lactase, Kawai discloses that the decomposition of lactose with lactase results in glucose and galactose ([0003]). Also, Moineau et al. discloses that glucose and galactose are “normally metabolized by a wide variety of lactic acid bacteria” ([0060]). Kawai indicates that because of the combined addition of a starter culture and lactase, the “lactose degradation rate can be effectively increased” ([0051]). A skilled practitioner would recognize that such an increase in lactose degradation was the result of both the lactase and starter culture hydrolyzing the lactose into components that may be utilized by the bacteria. Moineau et al. confirms that glucose and galactose are normally assimilated by lactic acid bacteria, which thus provides additional instruction as to how the lactose byproducts are utilized in the method of Kawai. Thus, a skilled practitioner would recognize that the method of Horiuchi that involves the addition of lactase ([0024], [0030]) would be to generate glucose and galactose via decomposition of lactose during fermentation, wherein the degradant products are subsequently assimilated by the bacteria. The claimed effect of the lactase is thus considered obvious to a skilled practitioner.
Regarding the increase ratio after fermentation, Serata et al. discloses that some strains of bifidobacteria “are difficult to grow by a nutrient source of milk alone”, in which case growth promoting substances for the bacteria may be added, such as various sugars ([0014]). Since the addition of lactase was disclosed as causing the decomposition of lactose into glucose and galactose as detailed in the previous paragraph, a skilled practitioner would expect that such decomposition would foster the growth of bifidobacteria in a manner comparable to the addition of sugars as taught in Serata et al. As such, performing the method of Horiuchi wherein an increase ratio of bifidobacteria is higher than if lactase were not present would be obvious to a skilled practitioner.
As for claim 2, Horiuchi discloses the lactase addition as occurring at a point that may be characterized as being almost simultaneously with the first step or after the first step ([0030]).
As for claims 4 and 11, Horiuchi discloses lactase having an activity of 10,000 U/g that is diluted 5-fold ([0038]) to 2,000 U/g. Horiuchi also discloses adding the lactase to the reaction mixture in an amount of 0.12% by weight ([0042]), which equates to 0.0012 g lactase / g reaction mixture. The activity of the lactase in the reaction mixture would thus be 2.4 U / g reaction mixture, thus anticipating the claimed range of 1.3 unit/g or higher.
As for claim 7, Horiuchi discloses that the lactase is slowly inactivated during fermentation ([0002], [0024]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (U.S. 2011/0305797 A1) in view of Serata et al. (U.S. 2005/0031735 A1), as evidenced by Kawai (U.S. 2014/0057019 A1) and Moineau et al. (U.S. 2004/0157308 A1), as applied to claim 1 above, and further in view of Nakatani (U.S. 2011/0212222 A1).
Regarding claim 18, Horiuchi, Serata et al., Kawai, and Moineau et al. disclose the method of claim 1.
The cited prior art does not specifically disclose the fermented milk as containing a number of lactic acid bacteria within a range of 1x104 to 1x1010 CFU/ml.
However, Nakatani discloses a fermented food comprising lactic acid bacteria ([0014], [0054]) in an amount in the range of 1x104 to 1x1010 CFU/ml (specifically, 1x109 CFU/ml) ([0057]).
It would have been obvious to one having ordinary skill in the art to ferment the food product of Horiuchi to a point wherein the lactic acid bacteria is at a concentration of 1x109 CFU/ml. Horiuchi discloses that “the amount of starter may be adjusted based on, for example, the conventional amount that is used in usual method for manufacturing fermented milk” ([0023]). A skilled practitioner would thus be prompted to consult Nakatani in determining the conventional amount. Since Nakatani discloses that lactic acid bacteria in a fermented milk product should be about 1x109 CFU/ml ([0057]), a skilled practitioner would find the production of a fermented milk of Horiuchi to comprise an amount of lactic acid bacteria in an amount of 1x109 CFU/ml to be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1, 2, 4, 7, and 11 over Horiuchi, Serata et al., Kawai and Moineau et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first asserted that the claimed invention allows for the mixed fermentation of bifidobacteria and lactic acid bacteria due to the presence of lactase (Applicant’s Remarks, p. 6, ¶3).
However, Horiuchi discloses the combination of lactic acid bacteria with bifidobacteria ([0023]) and also teaches the inclusion of lactase ([0013], [0030]), which would achieve the same effect as asserted by Applicant and undermines Applicant’s argument.
Applicant then argued that such an aim of the present application involving the addition of lactase to the fermentation mixture differs from that of Serata et al., which is aimed at improving the viability of bifidobacteria (Applicant’s Remarks, p. 7, ¶1).
However, Serata et al. is relied on merely as a secondary reference for its instruction regarding bifidobacteria concentration in a fermented food and the effect of sugar addition on the bifidobacteria growth rate. The primary reference, Horiuchi, teaches the addition of lactase to a fermentation mixture, as discussed previously, such that Applicant’s argument is unpersuasive. Further, MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Thus, it is unnecessary that the aim of Serata et al. aligns with that of the claimed invention.
Applicant further asserted that paragraph [0014] of Serata et al. should be interpreted as teaching that only a pure culture of bifidobacteria may benefit from the addition of sugar (p. 7, ¶2 – p. 8, ¶3). Applicant argued that Example 1 of Serata et al. allegedly teaches the separate fermentation of S. thermophilus in order to avoid undesirable effects of hydrogen peroxide production (Applicant’s Remarks, p. 8, ¶3 – p. 9, ¶1).
Again, Serata et al. is relied on merely as a secondary reference. Paragraph [0014] is relied on only for its instruction regarding the effects of added sugar on bifidobacteria fermentation as a guide about how lactase may likewise affect bifidobacteria fermentation. Horiuchi teaches the actual mixture of lactic acid bacteria and bifidobacteria in the fermentation mixture ([0023]). That the example of Serata et al. may ferment different bacteria separately does not affect the patentability analysis or weigh against the instruction in Horiuchi. Examiner maintains that Serata et al. is adequate for all that is relied on in the present claim rejections. Applicant’s argument is unpersuasive.
Applicant then argued that Horiuchi involves a de-oxygenation process, while the presently claimed process pertains to a mixed fermentation that includes lactase and does not include a deoxygenation step (Applicant’s Remarks, p. 9, ¶¶2-3).
As noted previously, MPEP 2144 IV states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” That the aim of Horiuchi may differ from that of the claimed invention does not affect the analysis, and Horiuchi may be relied on as prior art even though the aim of the disclosed process may differ from that described in the present application. Also, the claimed method does not require the exclusion of a deoxygenation process, which renders Applicant’s argument unpersuasive.
Applicant also alleged that “there is no indication in Horiuchi that lactase is added in a mixed culture system of two or more lactic acid bacteria and bifidobacteria” and that the reference does not teach that such a mixed culture is effective in increasing and maintaining the viable count of bifidobacteria (Applicant’s Remarks, p. 9, ¶4 – p. 10, ¶1).
To the contrary, Horiuchi specifically indicates that the fermentation mixture may comprise two or more kinds of lactic acid bacteria plus additionally-added bifidobacteria ([0023]). Horiuchi also states: “the fermentation step of the present invention may execute fermentation to a mixture of yogurt mix (ingredient milk), starter and enzyme, in which the enzyme is in an active state” ([0027]). The effect of such a combination as related to the viability of the bifidobacteria was determined to be obvious in light of the additional disclosure of Serata et al. as described in the claim rejection. Applicant’s arguments are thus unpersuasive.
Applicant then asserted that Kawai and Moineau et al. do not teach the method as claimed (Applicant’s Remarks, p. 10, ¶2).
Examiner maintains that the additionally-cited secondary references are adequate for all that is relied on in the present claim rejections and that the overall combination of prior art is adequate to deem the present claims obvious. Applicant’s arguments are unpersuasive.
The rejections of claims 1, 2, 4, 7, and 11 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 8, 9, and 13 over Horiuchi, Kawai, Serata et al., and Moineau et al.: The claims have been cancelled, and the rejections are thus withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claim 18 over Horiuchi, Serata et al., Kawai, Moineau et al., and Nakatani: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserted that Nakatani does not remedy the alleged deficiencies of the previously-cited prior art (Applicant’s Remarks, p. 11, ¶5 – p. 12, ¶1).
Examiner maintains that no such deficiency exists and that Nakatani is adequate for all that is relied on in the present claim rejections.
The rejection of claim 18 has been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claim 19 over Horiuchi, Kawai, Serata et al., Moineau et al., and Nakatani: The claim has been cancelled, and the rejection is thus withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 2, 4, 7, 11, and 18 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793